Citation Nr: 1708320	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  09-03 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus, to include as secondary to service-connected thoracolumbar strain.

2.  Entitlement to service connection for residuals of heat exposure, claimed as dizziness and headaches.  

3.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney  


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2002 to October 2006.

The heat exposure and pes planus service connection claims arose from a July 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The TDIU issue was inferred from a claim for an increased rating for Post Traumatic Stress Disorder (PTSD), which the Board of Veterans' Appeals (Board) decided on the merits in August 2013.  Also in August 2013, the pes planus service connection claim was denied by the Board and the claims for service connection for a residual of heat exposure and TDIU benefits were remanded for further development.  The pes planus issue was appealed to the Court of Appeals for Veterans Claims (Court), and while that was being processed and considered by the Court, the Board again remanded the heat exposure and TDIU claims in August 2014.  In a September 2014 memorandum decision, the Court vacated the Board's decision as to the pes planus issue and returned that matter to the Board for further development.  All three issues, (service connection for pes planus, service connection for residuals of heat exposure, and entitlement to TDIU benefits) were remanded for additional development in April 2015.  They have since been returned to the Board.  


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran has a bilateral flat foot disability that is etiologically related to a disease, injury, or event in service, or related to a service-connected disorder.  

2.  The Veteran does not have a dizziness disability, and his complaints of headaches are not shown to be linked to service.  

3.  The evidence of record does not show that the Veteran's service-connected conditions preclude him from following a substantially gainful occupation.  


CONCLUSION OF LAW

1. A bilateral flat foot disability was not incurred in or aggravated by service, or proximately due to a service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2. The criteria establishing entitlement to service connection for residuals of heat exposure, claimed as headaches and dizziness are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case.  Letters dated in May 2009, (regarding the service connection claims) and in September 2013 (regarding TDIU) explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing and the evidence he was responsible for providing.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

With respect to the duty to assist, the Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  His statements, in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

The Board has obtained VA examination reports, and opinions, which may be accepted as adequate reports of examination of the Veteran, without further VA examination. 38 C.F.R. § 3.326.  The Veteran underwent VA examinations in September 2007, May 2008, July 2012, and November 2015, and addendum opinions were issued in August 2012, November 2012, and April 2016.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation.  In addition, the medical opinions are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disabilities in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In addition, the various efforts to obtain additional records and afford the Veteran an examination sought in the April 2012, August 2013, August 2014 and April 2015 remands have been ultimately fulfilled and therefore substantial compliance with the prior remands has occurred.  

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

II. Legal Criteria

A. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), has clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  None of the issues presently on appeal are identified as chronic in § 3.309(a).  

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, the Board must direct its attention to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (determining that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

B. TDIU Legal Criteria 

TDIU is assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater. 38 C.F.R. § 4.16(a).   For these purposes, disabilities of common etiology are considered a single disability.  Id.

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

III. Facts and Analysis 

A. Service Connection for Bilateral Pes Planus

The Veteran seeks service connection for bilateral pes planus.  In his claim, he indicated that he believes he has flat feet caused or aggravated by his service-connected back disability.

A review of the Veteran's service treatment records shows that prior to enlistment in August 2001, he was found to have a normal arch in his feet.  

On separation physical examination in September 2006, there were no findings of any disability of the feet.  The Veteran's own report of medical history showed that he denied any foot trouble.   

The Veteran was afforded a general medical examination in February 2007, during which he specifically denied experiencing left or right foot problems.  

In July 2012, the Veteran's claims file was presented to a VA examiner to perform a records review and provide opinions related to his service-connected claims.  The examiner reviewed the claims file and indicated that there were no complaints of or diagnoses related to a flat foot disability.  After service, the Veteran did not seek treatment for complaints of flat feet.  The examiner indicated that he could not find any evidence showing foot complaints related to service or his service-connected back.  The examiner indicated that it was unknown whether the Veteran service-connected back disability aggravates his claimed bilateral pes planus because an examination was not possible.  (The Veteran was incarcerated.)  Again, there was no evidence of a current bilateral foot disability.  

In July 2012, a DBQ was completed by a prison examiner, with no record or mention of a bilateral foot disorder.  

Following review of information provided by the prison examiner in a July 2012, the VA examiner provided an addendum report in August 2012.  The July 2012 examiner indicated the same findings as in his July 2012 VA examination report.  He also indicated that the prison physician did not find that the Veteran had any flat foot disability.  

In November 2015, the Veteran underwent a VA examination.  At the time, he indicated he runs 3 to 4 four times per week, around 5 to 7 miles in total.  He reported discomfort in the arch of the foot, and plantar surface of the heel of each foot.  He reported this has not occurred in the prior 6 months.  On examination, the Veteran did not have: pain on use of the feet, pain on manipulation of the feet, indication of swelling on use, characteristic callouses, extreme tenderness of plantar surfaces on one or both feet, decreased longitudinal arch height on weight bearing, evidence of marked deformity of one or both feet, marked pronation, weight bearing line falls over or medial to the great toe, lower extremity deformity other than pes planus, causing alteration of the weight bearing line, inward bowing of the Achilles tendon, marked inward displacement and spasm of the Achilles tendon on manipulation of the feet.   The veteran did not have Morton's neuroma, metatarsalgia.  He did not have hallux valgus, or, hallux rigidus, or acquired pes cavus.  There were no foot injuries.  There was no pain on physical examination of either foot. There was no functional loss of either left or right foot.  There was no pain, weakness, fatigability, or incoordination that limits functional ability during flare ups.  The examiner concluded it is less likely than not that any diagnosed foot disorder is related to his service.  It is less likely than not that any diagnosed foot disorder was either caused by or aggravated by one or more of his service connected disabilities including mechanical thoracolumbar strain, and or his bilateral knee disabilities.  The rationale provided was that there are two negative comments on separation indicating that the Veteran was not having any foot issues, in addition to the lack of medical visits for foot related issues.  His symptoms were deemed most consistent with mild intermittent plantar fasciitis, given that he runs fairly often, and this is a common problem for runners to experience. 

In April 2016, an addendum opinion was rendered, wherein the examiner clarified the diagnosis, indicating that the bilateral foot pain was listed as the diagnosis on the November 2015 evaluation, because there was no previous diagnosis available, as no visits for evaluation of the condition were found in service treatment records.  Given the information regarding his symptoms and the examination, the examiner noted his physical manifestations are consistent with bilateral plantar fasciitis, and the condition has been intermittent.  He also stated that it is less likely than not that the current foot pain is due to the activity and complaints that started in service, since despite the Veteran's May 2009 statement that his feet hurt constantly in service, the STRs are silent as to any complaints of or treatment for any foot injury or foot pain during service.  (He also denied foot trouble at service separation.)  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the VA opinions were provided by those who possess the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinions are shown to have been based on a review of the Veteran's record and are accompanied by a sufficient explanation.  It is also clear from the November 2015 VA examination report that the examiner considered the Veteran's lay statements but ultimately concluded that there was no etiological relationship between the Veteran's current bilateral foot plantar fasciitis, and an incident of his military service.  For these reasons, the Board finds that the VA examiner's opinion is dispositive of the service connection nexus question presented in this case.  

In so finding, the Board is cognizant of the Veteran own view that his bilateral foot plantar fasciitis is related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether plantar fasciitis is etiologically related to service, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board assigns no probative value to the Veteran's assertions that his plantar fasciitis is in any way related to his military service.

The Veteran's enlistment physical specifically noted a normal arch, and at service separation he explicitly denied a history of associated problems such as foot pain.  Moreover, the Veteran sought extensive post-service treatment for his musculoskeletal problems and did not report any bilateral foot problems to treating personnel.  In light of the foregoing, the Board finds the Veteran's contentions of ongoing bilateral foot pain from service are not credible evidence.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an applicant's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, and desire for monetary gain).

The Veteran's STRs are negative for complaints of a foot disorder.  Throughout the course of the appeal, the Veteran has reported running regularly, and the VA examiners have attributed the running to his current foot condition, indicating that neither his back strain, nor his knee conditions, have caused or aggravated his foot condition.  The Board finds that any relationship between the current plantar fasciitis must be established by medical evidence because a disease process affecting the feet, may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, the more probative medical opinion evidence shows that no such relationship exists.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Veteran's claim of entitlement to service connection for bilateral foot plantar fasciitis is not warranted.

B. Service Connection for Residuals of Heat Exposure 

The Veteran contends that the warm climate to which he was exposed during deployment has produced dizziness and headaches, for which he seeks compensation.  He reports that he currently has headaches and dizziness when the weather is hot.  

Service records show that the Veteran reported after his return from a 2005 deployment to Iraq that he had experienced headaches when he was deployed.  Shortly before his service separation in September 2006, in a Report of Medical History, he denied experiencing dizziness and he denied experiencing frequent or severe headaches.  

More than a year after service, in December 2007, the Veteran reported headaches and dizziness.  He recalled being involved in a blast that caused him to be dazed and confused.  A TBI examination was scheduled, but there is no indication that it was performed.  (The Veteran has been incarcerated since 2010.)  In July 2012, the Veteran's claims file was presented to a VA examiner to perform a records review and provide opinions related to his service-connected claims.  The examiner indicated that the Veteran had never been diagnosed as having a chronic headache disorder.  He indicated that he could not find any reports of headaches/dizziness other than one vague report in 2007.  The examiner further noted that he could not find any evidence that heat exposure could be manifested in dizziness or headaches.  He stated that the Veteran's post-deployment questionnaires do not include any complaints of headaches or dizziness.  The examiner then provided a negative opinion based upon no post-service complaints of residuals of heat exposure.  

In August 2012, a doctor at the prison where the Veteran is incarcerated, completed VA Disability Benefits Questionnaires (DBQs) based on his interview with and examination of the Veteran, as well as an apparent review of prison medical records.  He concluded that there was no current headache or dizziness disability.
Following review of records submitted by the prison examiner, the VA examiner provided an addendum opinion affirming the July 2012 examination findings.  There are no findings of dizziness or headaches being related to heat exposure.   

In a February 2014 DBQ completed by the prison examiner, the Veteran denied any vertigo issues.  Nevertheless, he reported he had headaches every two weeks for four to five days, for which he took no medication and which usually resolved with rest.  He had never been in the clinic or complained to medical staff regarding his headaches.  

In November 2015 the Veteran was afforded a VA examination.  The Veteran indicated that he has had headaches off and on since his time in service.  He reported them starting about mid-2006, while he was on deployment.  He reported he had not been diagnosed with a headaches condition.  Review of records, revealed rare medical visits relating to this complaint.  He indicated they would occur about 2 to 3 times per month, and tended to be consistent in character and presentation.  At times he may get a mild headache that was frontal in location.  He was not taking any medication to treat his headaches.  The examiner concluded that the Veteran experiences headaches, but that it was difficult to determine the exact etiology for this problem without resorting to mere speculation.  This was because the Veteran has been rarely seen for this condition by medical personnel, and his reports of headaches are subjective in nature, with little if any document record medical evidence to support it.  In an April 2016 addendum, the examiner clarified that the Veteran more likely than not has tension headaches.  

The Board acknowledges that the examiner was unable to render a definitive opinion as to the etiology of the headaches.  Nevertheless, the Board finds the opinion is still adequate.  In Jones v. Shinseki, 23 Vet. App. 382, 391 (2010), the Court held that an examination is not inadequate merely because the examiner states that he or she cannot reach a conclusion without resort to speculation.  The Court stated that when an examiner has done all that reasonably should be done to become informed about a case and the inability to render a requested opinion is adequately explained by the examiner or otherwise apparent in the Board's review of the evidence, there is nothing further to be obtained from that particular examiner.  Id.  Moreover, the Court held that VA is not bound to obtain additional medical opinions until it declares that no further examinations would assist the claimant.  Id.  Rather, this assessment is inherent in a finding that the duty to assist has been fulfilled.  Id.  In this regard, the Court noted that further medical evidence need not be obtained if the available medical evidence itself indicates that determining the cause of a disability is speculative.  See id.  (quoting Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  The Court concluded that while VA has a duty to assist the claimant by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Id.  Based upon review of the evidences of record, which is consistent with the findings of the VA examiner, the sparse records where the Veteran reported headaches, and the lack of chronicity and treatment, there is no duty to require the VA physician to render an opinion beyond what may be reasonably concluded from the medical evidence.  

Having considered all of the evidence of record, the Board finds that the preponderance of the evidence is against a finding relating the Veteran's headaches to his time in service.  

In so finding, the Board is cognizant of the Veteran own view that his headaches and dizziness, which are related to his service.  As indicated by the medical evidence above, the Veteran has not been diagnosed with a dizziness condition.  The most recent examiner noted the Veteran has tension headaches.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the headaches are etiologically related to service, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board assigns no probative value to the Veteran's assertions that his headaches are in any way related to his military service.

Further, the Veteran's assertion is inconsistent with the post-service medical evidence which simply shows the Veteran sometimes gets headaches, but he does not complain of dizziness.  His contention that he has headaches and dizziness as a residual of living in a hot climate is beyond his competence to know and is unsupported by any medical evidence.  There is no evidence of record showing complaints of dizziness post-service, and he denied having vertigo issues in February 2014.  Given the nature of headaches, that he has them from time to time, including apparently in 2005, does not describe the in-service occurrence of a disease or injury producing a current disability.   

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  Here, the evidence does not support the conclusion the Veteran has a dizziness disability.  As to headaches, the record shows the Veteran probably experiences them at times, but they require no medical care and they have no obvious relation to service.  No competent evidence links a headache disability to service, and when an examiner was asked to consider the question, he concluded it would be speculative to render any such opinion.  This conclusion corresponds to the evidence.  


C. Entitlement to a TDIU

The issue of unemployability was raised by the Board in the August 2013 Remand.  
In August 2014, the Board noted that though the claim for entitlement to a TDIU arose out of the claim for increased evaluation for PTSD, adjudication of the matter must consider the impact of all service-connected disabilities on occupational functioning.  Thereafter, the Veteran submitted a formal claim for TDIU benefits indicating that PTSD and lateral instability of his left knee prevents him from securing any substantially gainful occupation.  

The Veteran is service-connected as follows:

      PTSD						50%
      Mechanical thoracolumbar strain 		10%
      Left knee disability 				10%
      Right knee disability 			10%
      Left knee lateral instability 			10%
      Right knee lateral instability 		10%

The Veteran was a mortar man in the Marines.  After his service discharge in October 2006, he was a claims processor for an insurance company from January 2007 to December 2007; and worked in a law firm from 2008 until April 2009.  He evidently committed a felony in April 2009, and following his conviction has been incarcerated since February 2010.  His scheduled release is apparently in 2019.  

In February 2007, the Veteran was afforded a VA psychiatric examination, and the examiner concluded the Veteran's PTSD and depression are of the nature that he would have intermittent periods of inability to perform occupational tasks, but in general his functioning, such as ADLs, speech and language would be fine.  

The Veteran was afforded a VA psychiatric examination in May 2008.  The Veteran reported current treatment for his PTSD symptoms with fair effectiveness.  The Veteran was attending school to become a paralegal.  Thought processes and content were unremarkable and without delusions.  His judgment was intact and his intelligence was above average.  He had good impulse control and maintained a minimal level of personal hygiene.  He had no problems performing his activities of daily living.  The examiner opined that the Veteran's PTSD symptoms were within the moderate range.  At the time of the examination, he was employed by a law firm.  The examiner diagnosed the Veteran as having chronic PTSD, depression, not otherwise specified (NOS), and alcohol dependence in remission.  The examiner assigned a GAF of 56.  The examiner opined that the Veteran's PTSD symptoms had not affected his ability to maintain his employment and his current grades were all A's.  The examiner opined that the Veteran's PTSD symptoms caused some reduced reliability and productivity.  This was evidenced by him skipping class if he had an increase in symptoms, but if he stayed home, he studied during that time.  The examiner opined that the Veteran did not have total occupational and social impairment due to his PTSD symptoms.  

In May 2008, the Veteran's sister submitted a statement indicating that she observed her brother had impaired judgment, forgot to complete tasks, and had disturbed moods and motivation.  She indicated that he had difficulty establishing and maintaining effective work and social relationships.  She stated that his rage and drinking took over and his behaviors became more out of control.  She related the domestic violence incident that involved the Veteran and his girlfriend.  

The Veteran continued to get treatment for his PTSD symptoms while in prison.  His GAF scores ranged from 45 to 50.  The Veteran's speech, concentration, attention, and cognition were normal.  He had some obsessional thoughts and obsessive cleaning.  The treating professionals indicated that although the Veteran has these symptoms, it was not causing any significant functional impairment.  

The Veteran was afforded a VA psychiatric examination in July 2012, at the prison in which he was then incarcerated.  The examiner continued the diagnosis of PTSD with depressive features, and alcohol dependence, in full sustained remission.  He also diagnosed the Veteran as having adult anti-social behavior.  He assigned the Veteran's GAFs of 50-55 for all three.  The examiner indicated that the Veteran's PTSD symptoms were severe in nature, but were separate from the alcohol dependence and adult anti-social behavior diagnoses.  The examiner opined that the Veteran's false imprisonment and rape of another were not related to or caused by his service-connected PTSD.  Those actions were entirely separate from PTSD symptomatology and were anti-social acts.  In other words, that violent crime was not the result of outbursts and anger that were associated with PTSD.  His history was a pattern of alcohol use that led to serious problems both socially and occupationally-eventually landing him in prison for serious offenses.  The examiner opined that the Veteran's problems with judgment and impulse control related to his adult anti-social behavior and not his service-connected PTSD.  Following review of the claims file, and interview and examination of the Veteran, the examiner indicated that the Veteran's mental disorders caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  He opined that the Veteran's nonservice-connected adult anti-social behavior caused the occupational and social impairment with deficiencies in most areas and his PTSD only caused occupational and social impairment with reduced reliability and productivity.  

The examiner opined that although the Veteran's PTSD symptoms had been identified as severe, the severity of the symptoms was not the same as social or occupational functional impairment.  The examiner listed the functional impairment from the Veteran's PTSD, but other symptoms were a result of his adult anti-social behavior that was separate and distinct from PTSD. The examiner indicated that the Veteran's PTSD symptoms would lead to impairment in productivity and reliability, but his impaired impulse control (violence) towards others was related to adult anti-social behavior, unrelated to service.  

In November 2015 the Veteran underwent a VA examination.  From this report, the following is noted.  The Veteran has PTSD, which is service connected, as well as anti-social behavior and alcohol dependence both of which are not service connected.  The Veteran had a GAF score of 55 for his PTSD. The Veteran reported last working for a law firm in 2009, and loving his job and getting along with everybody.  He reported getting along with his three cell mates, and reported no problems with staff.  On mental status examination, he was cooperative, and presented with adequate grooming and hygiene.  His mood was good, and affect was appropriate.  He had linear, coherent and goal directed thought flow.  He had plans to finish his degree, and open restaurant chain with friends.  In an update notation, he was getting a Bachelor of Science degree in business administration from Upper Iowa University.  He reported reading the textbooks, doing his assignments, and may graduate in January 2016.  The examiner concluded the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  

With regard to his knee conditions, according to a VA joints examination in February 2009, the Veteran had stiffness, pain, popping, grinding, and catching of the medial, posterior, and subpatellar aspect of the right knee.  He was able to walk 1/4 of a mile and could tolerate standing for up to one hour.  The examiner opined that the Veteran's right knee problems severely impacted participation in sports, moderately impacted recreation and exercise, and mildly impacted chores and traveling.  

A review of the Veteran's prison treatment records show complaints of left knee pain, but he also indicated that he exercised regularly (running).  

DBQ forms were sent to the Veteran to present to the prison treating professionals to determine the current severity of his bilateral knee disability.  In July 2012, the prison physician diagnosed the Veteran as having osteochondritis dissecans and osteochondromalacia of the bilateral knees.  The physician indicated that the Veteran could not tolerate long periods of standing, and although he could sit for long periods of time, he was unable to perform more strenuous activities involved with certain jobs.  

In November 2015 the Veteran underwent a knee and back examination.  The Veteran reported occasional knee pain.  He also reported running on a weekly basis, which worsens his knee symptoms.  The examiner opined that the Veteran's bilateral knee conditions impact his ability to perform occupational tasks.  The functional impact of his bilateral knee conditions was such that the Veteran would be best suited to frequent sitting and occasional walking and standing.  He may do occasional climbing with rare squatting, crawling, kneeling and running.   On examination of his spine, the Veteran indicated he has low back pain that comes and goes.  He reported his back pain as being activity dependent.  He reported he goes running, on walks and lifted weights.  The examiner indicated his back condition is stable, and has no impact on his ability to work.  

The Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability.  Therefore, the Veteran is eligible for an individual unemployability rating if he is unable to secure or follow a substantially gainful occupation as a result of his disabilities.

The Board finds that the evidence of record does not show that the Veteran's service connected conditions render him unemployable.  He was apparently working full time until April 2009, and he has been incarcerated since early in 2010.  The felony committed was attributed by the July 2012 VA examiner to his adult anti-social behavior and completely unrelated to his PTSD.  Similarly, his 2009 job loss was apparently related to non-service connected alcohol abuse and anti-social behavior.  Furthermore, the Veteran reported plans to finish a degree and work in the restaurant business.  He clearly does not consider himself unable to perform gainful employment.  

Additionally, as stated above, the September 2007 examination, and February 2009 examination, did not indicate that the Veteran would be incapable of performing the physical acts required by employment.  In fact, the record indicates the Veteran was running on a regular basis both prior to incarceration, and during incarceration.  According to the November 2015 examination reports, due to the Veteran's bilateral knee condition he would be best suited to frequent sitting and occasional walking.  With regard to his back condition, the examiner indicated his back condition had no impact on his ability to work.  

The record does not support the conclusion the criteria for an award of TDIU benefits have been met.  Over time, the Veteran himself has indicated he believes himself capable of full time employment, those examining him have not indicated his service connected disabilities preclude employment, and any job loss and behavior that led to incarceration has not been attributed by the most probative/medical evidence to service connected disabilities.  

Accordingly, a total disability rating is not warranted.

ORDER

Entitlement to service connection for a bilateral foot disorder is denied.  

Entitlement to service connection for residuals of heat exposure, to include dizziness and/or headaches is denied.

Entitlement to a TDIU is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


